Citation Nr: 0839508	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected scars on top of the right foot.  

2.  Entitlement to an initial compensable disability rating 
for service-connected right flat foot.  

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected fracture of right foot, with 
fusion of the tarsal-metatarsal joint and traumatic 
arthritis.  

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of fracture of right 
ankle, with traumatic arthritis.  

5.  Entitlement to a compensable disability rating for 
service-connected residuals of sternum fracture, with 
traumatic arthritis.  


 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to November 
1996.  His Certificate of Release or Discharge from Active 
Duty, DD Form 214, reflects that he also had six years and 
eleven months of prior active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable disability rating 
for service-connected residuals of fracture to the sternum, 
with traumatic arthritis, is is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected scars on 
top of the right foot are 1 inch apart and measure 
approximately 2 in. long and 1/8 in. wide.  The scars are 
slightly depressed with decreased sensation around the area 
of the scars.  There is no keloid formation, signs of 
inflammation or edema, pain on palpation, adherence to 
underlying skin, loss of covering of skin over the scar, 
underlying soft tissue damage, or limitation of motion or 
function associated with the service-connected scars.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right flat 
foot is characterized by pain on palpation to the plantar 
aspect of his right foot, which requires the veteran wear a 
gel shoe cushion.  There is no objective evidence of 
swelling, callosities, or any other musculoskeletal deformity 
associated with the service-connected right flat foot 
disability.  

3.  The competent and probative medical evidence of record 
demonstrates the veteran's service-connected fracture of 
right foot, with fusion of the tarsal-metatarsal joint and 
traumatic arthritis, is characterized by subjective 
complaints of pain and X-ray evidence of ankylosis between 
the first, second, and third cuneiform, with normal 
metacarpal phalangeal and interphalangeal joints.  There is 
no objective evidence of swelling or painful motion 
associated with the service-connected disability.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of fracture of right ankle, with traumatic arthritis, is 
characterized by subjective complaints of stiffness and pain, 
with dorsiflexion limited to 10 degrees and almost normal 
plantar flexion.  There is no objective evidence of swelling, 
inflammation, or painful motion.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
disability rating for service-connected scars on the top of 
the right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008).  

2.  The schedular criteria for an initial compensable 
disability rating for service-connected right flat foot have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5276 (2008).  

3.  The schedular criteria for a disability rating higher 
than 20 percent for service-connected fracture of the right 
foot, with fusion of the tarsal-metatarsal joint and 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010-5284 
(2008).  

4.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected residuals of fracture 
of the right ankle, with traumatic arthritis, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5010-5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2003 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

As to the specific notice provided, the February 2003 letter 
informed the veteran of the evidence necessary to 
substantiate claims for service connection and increased 
ratings, as both types of claims were pending at that time.  
Following the issuance of the February 2003 letter, service 
connection was established for scars on top of the right foot 
and right flatfoot.  The veteran has appealed the disability 
ratings assigned to those disabilities and those 
"downstream" issues are currently on appeal.  Because the 
veteran was given proper VCAA notice prior to the RO's grant 
of service connection for scars on top of the right foot and 
right flatfoot, the Board finds additional notice is not 
necessary in this case.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice and timing errors did not affect the essential 
fairness of the adjudication because the February 2003 
letter, together with the substantial development of the 
veteran's claim before and after providing notice, rendered 
the notice and timing errors non-prejudicial.  In this 
regard, the Board notes that, while the February 2003 letter 
did not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disabilities had increased in severity.  

Subsequently, a December 2006 SOC notified the veteran of the 
evidence that had been received in support of his claims and 
provided him with yet an additional 60 days to submit more 
evidence.  The SOC also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected disabilities, and provided the reasons why his 
claims were being denied.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice and timing error non-prejudicial.  See 
Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 2002 to 
September 2005.  The veteran was also afforded VA 
examinations in April 2003, August 2005, and May 2006.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims have been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Scars, Right Foot

Service connection for scars on top of the right foot was 
established in May 2003, and the RO assigned a noncompensable 
(zero percent) disability rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804, effective from January 
23, 2003.  

The veteran has asserted his service-connected scar 
disability warrants a compensable disability rating from the 
grant of service conection.  

At the outset, the Board notes the veteran's claim will be 
evaluated under the rating criteria for skin as amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 
(2008)).  The Board also notes amendments were recently made 
to the rating criteria for skin, effective October 28, 2008.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, DCs 7800 to 7805.  However, because the 
veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.  

Under the rating criteria, a 10 percent evaluation is 
warranted for scars other than on the head, face, or neck, 
where such are deep (associated with underlying soft tissue 
damage) and cause limited motion in an area exceeding six 
square inches; for scars covering an area of 144 square 
inches or greater, where superficial and without resulting 
limited motion; for a superficial (not associated with 
underlying soft tissue damage), unstable scar (characterized 
by frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DCs 
7801 to 7804 (2008).  Otherwise, scars will be rated on the 
limitation of motion of the affected part, under DC 7805.  

Review of the pertinent evidence shows the veteran has two 
scars on the top of his right foot, which are about 1 inch 
apart and measure approximately 2 inches long and 1/8 inch 
wide.  See April 2003 VA examination report.  The examiner 
who conducted the April 2003 examination found the scars to 
be slightly depressed with decreased sensation around the 
area of the scars.  However, there was no keloid formation or 
signs of inflammation or edema seen on examination.  There 
was also no pain, adherence to underlying skin, loss of 
covering of skin over the scar, underlying soft tissue 
damage, or limitation of motion or function associated with 
the scars found on objective examination.  

In evaluating the veteran's claim, the Board notes the 
service-connected scars are not deep or unstable, as there is 
no evidence of underlying soft tissue damage or frequent loss 
of skin covering over the scar.  In addition, there is no 
competent evidence of record which shows that the scars are 
painful on examination or cause limited motion in his right 
foot.  Therefore, the Board finds DCs 7801, 7803, and 7804 do 
not assist the veteran in obtaining an initial, compensable 
disability rating.  Likewise, DC 7802 is not for application 
because the preponderance of the evidence shows the veteran's 
service-connected scars do not measure 144 square inches or 
more.  Similarly, the Board finds DC 7805 is not for 
application as there is no competent evidence of record 
showing the veteran's service-connected scars cause any 
limitation of motion in his right foot joint.  

The Board has considered whether any additional diagnostic 
code would assist the veteran in obtaining a higher 
disability rating; however, the veteran's service-connected 
scars does not affect his head, face, or neck and he has not 
been shown to have any other skin disability contemplated in 
the rating code.  Therefore, DCs 7800 and 7806 to 7833 (2008) 
are not for application in this case.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected disability, 
as the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, we find the veteran's right foot scar 
disability has not been more disabling than as currently 
rated under this decision, at any time.

In summary, and for the reasons and bases set forth above, 
the Board finds the noncompensable disability rating 
currently assigned adequately reflects the functional 
limitation associated with the veteran's service-connected 
scars of top of the right foot, and the veteran is not 
entitled to a compensable disability rating.  There is no 
reasonable doubt to be resolved in his favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Right Flat Foot

Service connection for right flat foot was established in May 
2003, and the RO assigned a noncompensable disability rating 
pursuant to DC 5276.  The veteran has asserted his service-
connected right flat foot disability warrants a compensable 
disability rating, from the outset.  

Under DC 5276, a noncompensable (zero percent) disability 
rating is warranted for mild, acquired flatfoot with symptoms 
relieved by built-up shoe or arch support; a 10 percent 
rating is warranted for moderate flatfoot, whether bilateral 
or unilateral, that is manifested by a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet; a 20 
percent rating is warranted for a severe unilateral 
disability manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; and a 30 percent evaluation is 
warranted where a pronounced unilateral disability is 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

The Board observes that the words "mild, "moderate," 
"severe," and "marked" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

Review of the evidence reveals the veteran currently suffers 
from right flat foot as a result of a fracture to his right 
foot during service.  See April 2003 Feet VA examination.  
The April 2003 Joints VA examination reveals the veteran 
currently uses a gel shoe cushion for his right flat foot and 
an October 2003 VA outpatient treatment record reflects the 
veteran had pain on palpation to the plantar aspect of his 
right foot.  However, the evidentiary record does not contain 
any medical evidence which shows the veteran suffers from any 
other symptomatology associated with his service-connected 
right flat foot disability, including swelling, callosities, 
or any musculoskeletal deformities, such as pronation, 
abduction, a weight-bearing line over or medial to the great 
toe, or disfigurement of the tendo Achilles.  As a result, 
the Board finds that, although the veteran experiences pain 
in his right flat foot, the preponderance of the evidence 
supports a finding that the veteran's service-connected right 
flat foot disability is no more than mild, with symptoms that 
are relieved by shoe support and, thus, warrants no more than 
a noncompensable (zero percent) disability rating under DC 
5276.  

The Board has considered the veteran's service-connected 
right flat foot disability under all other potentially 
applicable diagnostic codes.  However, after careful review 
of the available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign a disability rating higher 
than the rating currently assigned.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected right flat 
foot disability.  However, upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
filing of the veteran's claim for service connection, in 
January 2003, has his right flat foot disability been more 
disabling than as currently rated under this decision.

Therefore, the Board finds that the preponderance of the 
evidence is against the grant of an initial, compensable 
disability rating for service-connected right flat foot 
disability, and there is no reasonable doubt to be resolved.  
See Gilbert, supra.  

C.  Right Foot Fracture

Service connection for fracture of the right foot, with 
fusion of the tarsal-metatarsal joint, was established in 
November 1996, and the RO assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, DC 5284, effective 
November 5, 1996.  At that time, the RO considered service 
treatment records which showed the veteran fractured all of 
the tarsal-metatarsal joints in his right foot during service 
and continued to suffer from minimal limitation of motion and 
pain at discharge from service.  Based on this evidence, the 
RO determined the veteran suffered from no more than a 
moderate right foot injury, and assigned a 10 percent rating 
under DC 5284.  

In January 2003, the veteran filed a claim requesting an 
increased rating for his service-connected right foot 
fracture disability and, in April 2003, he was afforded a VA 
examination.  Based on the findings of the April 2003 VA 
examination, the RO issued a rating decision in May 2003, 
wherein the RO recharacterized the veteran's disability as 
fracture of the right foot, with fusion of the tarsal-
metatarsal joint and traumatic arthritis, and increased his 
disability rating to 20 percent under DC 5010-5284.  

The veteran has asserted his service-connected right foot 
fracture disability warrants a disability rating higher than 
20 percent.  

As noted, the veteran's disability is currently rated 20 
percent under DC 5010-5284.  Because the specific disability 
is not listed in the Rating Schedule, the RO assigned DC 
5010-5284 pursuant to 38 C.F.R. § 4.27.  See 38 C.F.R. 
§ 4.20.  The RO determined that the most closely analogous 
diagnostic code is DC 5284, for other foot injuries.  
Nevertheless, in evaluating the ultimate merit of this claim, 
the Board will consider the veteran's disability under DC 
5010, for traumatic arthritis, DC 5284, for other foot 
injuries, and all other potentially applicable diagnostic 
codes.  

Under DC 5284, a foot injury warrants a 10 percent rating if 
moderate, a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  A 40 percent rating is warranted 
with actual loss of use of the foot.  

DC 5010 provides that arthritis due to trauma will be rated 
as degenerative arthritis.  Under DC 5003, degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.


Review of the record discloses that the veteran's service-
connected right foot fracture disability is manifested by 
subjective complaints of pain and traumatic arthritis 
confirmed by X-ray.  See April 2002 Feet VA examination 
report.  The April 2002 X-ray of the veteran's right foot 
also revealed ankylosing between the first, second, and third 
cuneiform; however, the metacarpal phalangeal joints and 
interphalangeal joints were otherwise normal.  There is no 
objective medical evidence of swelling in the right foot 
shown to be a residual condition of the previous fracture or 
a result of the traumatic arthritis.  Nor is there any 
objective medical evidence showing that he suffers from any 
other functional impairment, such as painful or limited 
motion, in his right foot due to the previous fracture or 
traumatic arthritis.  In this regard, the evidence shows he 
has consistently complained of pain in his right foot; 
however, there is no objective medical evidence of record 
which shows that the veteran's subjective complaints of pain 
have been objectively confirmed by a medical professional on 
examination.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a granting a disability rating higher 
than 20 percent for the veteran's service-connected right 
foot fracture disability.  In making this determination, the 
Board notes the veteran has consistently complained of pain 
associated with his right foot disability and traumatic 
arthritis and ankylosis were confirmed by X-ray.  However, as 
noted, there is no objective medical evidence of swelling, 
painful motion, limited motion, or any other functional 
impairment associated with his right foot disability.  
Therefore, the Board finds the veteran's right foot fracture 
disability is no more than moderately severe and, thus, 
warrants no more than a 20 percent rating under DC 5284.  

In making this determination, the Board has considered the 
veteran's disability under DC 5010, for traumatic arthritis.  
However, as noted, there is no objective medical evidence of 
record which shows that he suffers from limitation of motion, 
swelling, muscle spasm, or painful motion as a result of his 
service-connected right foot fracture disability.  Therefore, 
DC 5010 does not assist the veteran in obtaining a disability 
rating higher than 20 percent for his service-connected right 
foot fracture disability.  

The Board has also considered the veteran's service-connected 
disability under all potentially applicable diagnostic codes.  
However, there is no objective evidence showing he suffers 
from weak foot, claw foot, metatarsalgia, hallux valgus, 
hallux rigidus, or hammer toes as a result of his service-
connected right foot fracture disability.  In addition, the 
Board notes that, although he fractured all of the tarsal-
metatarsal joints in his right foot during service, there is 
no medical evidence of record which shows he currently 
suffers from malunion or nonunion of his tarsal or metatarsal 
bones.  See April 2003 Right Foot X-ray.  Therefore, DCs 5277 
to 5283 are not for application in this case.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for this service-connected disability.  
However, there is no evidence which shows that the service-
connected right foot fracture disability has been more 
disabling than currently rated at any time since the filing 
of his increased rating claim, in January 2003.  See Hart, 
supra.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, the veteran has consistently complained of pain 
in his right foot.  However, as also noted, the veteran's 
complaints of pain have not been objectively confirmed and 
there is no evidence which shows he suffers from limited or 
painful motion as a result of his service-connected right 
foot fracture disability.  In evaluating this claim, the 
Board also notes there is no indication in the record that 
the veteran has any additional functional loss or limitation 
as a result of his service-connected disability.  Therefore, 
the Board finds there is insufficient evidence to warrant a 
rating in excess of 20 percent based on functional loss due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.


In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of a disability rating higher than 20 percent for 
service-connected fracture of the right foot, with fusion of 
the tarsal-metatarsal joint and traumatic arthritis, and 
there is no reasonable doubt to be resolved.  See Gilbert, 
supra.  

D.  Right Ankle Fracture

Service connection for healed fracture and sprain of the 
right ankle was established in November 1996, and the RO 
assigned a noncompensable (zero percent) disability rating 
under 38 C.F.R. § 4.71a, DC 5271, effective November 5, 1996.  
At that time, the RO considered service treatment record that 
showed the veteran suffered a fracture to his right ankle 
during service, which healed without any residual disability.  

In January 2003, the veteran filed an increased rating claim 
and was afforded a VA examination in April 2003.  Based on 
the April 2003 VA examination, the RO recharacterized the 
disability as residuals of fracture to right ankle, with 
traumatic arthritis, and increased the disability rating to 
10 percent under DC 5010-5271.  

The veteran has asserted his service-connected right ankle 
fracture disability warrants a disability rating higher than 
10 percent.  The Board will proceed to evaluate the veteran's 
disability under all potentially applicable diagnostic codes, 
including DCs 5010 and 5271, in order to afford the veteran 
the highest possible disability rating.  

Under DC 5271, limited motion of the ankle warrants a 10 
percent disability rating if moderate and a 20 percent rating 
if marked.  The Board notes that normal dorsiflexion is zero 
to 20 degrees and normal plantar flexion is zero to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Review of the evidence reveals the veteran's service-
connected residual right ankle disability is manifested by 
subjective complaints of stiffness and pain and limitation of 
motion.  See VA outpatient treatment records dated from June 
2002 to September 2005.  At the April 2003 Joints VA 
examination, he reported that he has pain in his right ankle, 
which is constant and daily.  On objective examination, he 
performed dorsiflexion to about 15 degrees and plantar 
flexion to about 40 degrees, without objective evidence of 
swelling or inflammation.  The final diagnosis was traumatic 
arthritis of the right ankle with mild decreased range of 
motion.

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of a disability rating 
higher than 10 percent under DC 5271.  In making this 
determination, we note the evidence clearly shows that the 
veteran suffers from limitation of motion in his right ankle.  
At the April 2003 VA examination, he was able to demonstrate 
almost normal plantar flexion but he could only demonstrate 
dorsiflexion to 15 degrees.  In this context, the examiner 
who conducted the August 2005 Nerves VA examination also 
noted the veteran was unable to dorsiflex his ankle more than 
10 degrees.  Despite the evidence showing that he suffers 
from limitation of motion in his right ankle, there is no 
objective evidence of record which shows he has ever 
demonstrated more limited range of motion in plantar flexion 
or dorsiflexion; nor is there any evidence showing he suffers 
from crepitus, tenderness, or pain while demonstrating range 
of motion in his right ankle.  In sum, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran's symptoms represent or more nearly approximate 
marked limited motion in his right ankle.  Therefore, the 
Board finds the veteran's service-connected residual right 
ankle disability is manifested by no more than moderately 
limited motion and, thus, warrants a 10 percent rating under 
DC 5271.  

The Board has evaluated the veteran's residual right ankle 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 10 
percent.  Under the criteria of DC 5270, ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants a 30 
percent disability rating; and ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  Ankylosis is the immobility or 
consolidation of a joint.  Therefore the veteran's disability 
does not warrant a higher rating under DC 5270 because he has 
never demonstrated or been diagnosed with ankylosis of the 
ankle.  He has also never been shown to have ankylosis of the 
subastragalar or tarsal joints, malunion of os calcis or 
astragalus, or an astragalectomy associated with the right 
ankle disability.  Therefore, DCs 5272 to 5274 are not for 
application in this case.  

The Board has also considered the veteran's right ankle 
disability under DC 5010, given the diagnosis rendered at the 
April 2003 VA examination.  At the outset, the Board notes it 
is not clear on what clinical evidence the April 2003 VA 
examiner based his diagnosis, as X-rays of the veteran's 
right ankle were normal at that time and there are no prior 
X-rays of record which show degenerative changes in his right 
ankle.  However, even if the Board assumed the veteran's 
diagnosis of traumatic arthritis was confirmed by X-ray, DC 
5010 does not assist the veteran in obtaining a disability 
rating higher than 10 percent because his right ankle 
limitation of motion is appropriately evaluated under DC 
5271.  

The Board has also considered the veteran's disability under 
DeLuca, supra.  As noted, the veteran has reported that he 
suffers from stiffness and pain in his right ankle.  While 
the examiner who conducted the April 2003 VA examination did 
not specifically address whether the veteran suffered from an 
additional functional impairment due to pain, the Board finds 
the veteran was not prejudiced thereby.  As noted above, his 
complaints of stiffness and pain have not been objectively 
confirmed on clinical evaluation and the Board notes there is 
no indication in the record that he has complained of flare-
ups of pain in his right ankle.  In addition, the Board finds 
that any additional functional limitation due to pain is 
contemplated in the 20 percent rating currently assigned.  
See 38 C.F.R. § 4.56(c).  Therefore, an increased evaluation 
is not warranted based on application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of a disability rating higher than 10 percent for 
service-connected residuals of fracture to right ankle, with 
traumatic arthritis.  There is no reasonable doubt to be 
resolved.  Gilbert, supra.  


ORDER

An initial compensable disability rating for service-
connected scars on top of the right foot is denied.  

An initial compensable disability rating for service-
connected right flat foot is denied.  

A disability rating in excess of 20 percent for service-
connected fracture of right foot, with fusion of the tarsal-
metatarsal joint and traumatic arthritis, is denied.  

A disability rating in excess of 10 percent for service-
connected residuals of fracture of right ankle, with 
traumatic arthritis, is denied.  


REMAND

In addition to the foregoing, the veteran is seeking 
entitlement to a compensable disability rating for service-
connected residuals of sternum fracture, with traumatic 
arthritis.  

Service connection for residuals of a fracture of the sternum 
was established in November 1996, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
DC 6899-6843.  At that time, the RO considered service 
treatment records which showed the veteran suffered a 
fractured sternum during service, which healed without 
abnormality or residual impairment.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 6899-6843 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 
6843, for traumatic chest wall defect, pneumohorax, hernia, 
etc.  

In January 2003, the filed an increased rating claim and was 
afforded a VA examination in April 2003.  Based on the 
findings of the April 2003 VA examination, the RO continued 
the veteran's noncompensable disability rating but 
recharacterized his disability as residuals of fracture to 
sternum, with traumatic arthritis, and changed the diagnostic 
code to DC 6843-5010.  

Although the veteran was afforded VA examinations in April 
2003 and May 2006, neither examination provided sufficient 
data in order for the Board to render a fully informed 
decision as to his service-connected disability.  In this 
regard, the Board notes that DC 6843 is rated under the 
General Rating Formula for Restrictive Lung Disease, which 
rates lung diseases based on findings from pulmonary function 
tests.  However, the veteran has never been afforded a 
pulmonary function test at the VA examinations provided in 
conjunction with this claim.  In addition, the Board notes 
that, although the April 2003 VA examination report reflects 
that the veteran was diagnosed with traumatic arthritis, X-
rays conducted in April 2003 and May 2006 were negative.  
Therefore, a new VA examination must be conducted in order to 
adequately evaluate the veteran's service-connected 
disability and clarify whether he suffers from traumatic 
arthritis associated with his service-connected disability.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED for the following development

1.	Schedule the veteran for examination to 
determine the current level of severity of 
his service-connected residuals of 
fracture of the sternum, to include any 
musculoskeletal or pulmonary disability 
associated therewith.  All indicated tests 
and studies should be conducted, and all 
findings described in detail, and the 
claims file should be made available to 
the examiner for review.  

a.	All necessary tests for rating 
traumatic chest wall defect under DC 
6844 must be conducted, including 
FEV-1, FEV-1/FVC, DLCO (SB), and 
maximum oxygen consumption.  All 
findings should be described in 
detail and the examiner should 
provide pre and post-bronchodilator 
values in the examination report.  

b.	The examiner should also determine 
whether the veteran has: (a) cor 
pulmonale (right heart failure), or; 
(b) pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; 
(c) right ventricular hypertrophy, or 
(d) episodes of acute respiratory 
failure, or; (e) a requirement of 
outpatient oxygen therapy; and (f) 
the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

c.	The examining physician should also 
obtain appropriate X-rays of the 
veteran's sternum to determine 
whether he currently suffers from 
traumatic arthritis associated with 
his service-connected disability.  If 
so, the examiner should discuss 
whether the veteran suffers limited 
motion, swelling, muscle spasm, or 
painful motion in conjunction with 
his traumatic arthritis.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfactory, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The 

appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


